DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in the instant application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 11-14, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ben-Tzur (US 2017/0097926 A1).
	As to claims 1, 11, and 20, Ben-Tzur teaches a card data display method, comprising: in response to receiving a search request in a first application, sending the search request to a second application (Ben-Tzur discloses that a mobile computing device, containing various applications (first application) (see [0024]), sends a search query to a search server (second application). See [0021] and [0024]); acquiring card data in the second application in response to receiving the search request, wherein the card data comprises a first search result corresponding to the search request (Ben-Tzur discloses the search server determines search results in response to the search query.  The search server then requests a card template that is used to display the search results in the form of an application card. See [0021] and [0028]-[0032]); and displaying the card data (Ben-Tzur discloses displaying search results in the form of an application card in [0021] and Figure 1).
	As to claims 2 and 12, Ben-Tzur further teaches wherein displaying the card data comprises: sending the card data from the second application to the first application (Ben-Tzur discloses transmitting the parameterized card object from the search server to the mobile computing device in [0032]); and in response to receiving the card data in the first application, displaying the card data (Parameterized card object is received and displayed on the mobile computing device in [0032]).
	As to claims 3 and 13, Ben-Tzur further teaches wherein in response to receiving the card data in the first application, displaying the card data comprises: in response to receiving the card data in the first application, performing rendering based on the card data to obtain a first search result interface (Figure 1 shows a mobile device with rendered search result cards at 124); and displaying the first search result interface (Figure 1 shows a mobile device with displayed search results for the search “Pixels Movie”).
	As to claims 4 and 14, Ben-Tzur further teaches in response to receiving the search request in the first application, obtaining a second search result based on the search request (Figure 1 shows a mobile device displaying two application cards based on the search “Pixel Movie”.  The second application card is the second search result.); wherein in response to receiving the card data in the first application, displaying the card data comprises: performing rendering based on the card data and the second search result to obtain a second search result interface (Figure 1 shows a mobile device rendering two application cards based on the search “Pixel Movie” in the display.  The second application card is the second search result.); and displaying the second search result interface (Figure 1 shows a mobile device displaying two application cards based on the search “Pixel Movie”.  The second application card is the second search result.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Tzur (US 2017/0097926 A1) in view of Chi et al (US 2012/0054167 A1).
	As to claims 5 and 15, Ben-Tzur fails to explicitly recite wherein the second application is a quick application, and in response to receiving the search request in the first application, sending the search request to the second application comprises: invoking an interface provided by the quick application in the first application; and sending the search request to the quick application.
(Figures 13 and 14 of Chi show quick app search interface in a separate smaller location which allows the user to search within the quick application, such as Netflix or MovieTickets.com); and sending the search request to the quick application (Figures 13 and 14 show search results based on a request sent to the quick app Netflix and MovieTickets.com).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Ben-Tzur to incorporate the quick application search ability of Chi for the purpose of provide a one-stop search experience without making user navigate to multiple search sites (see Chi [0003]).
Claim 6, 7, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Tzur (US 2017/0097926 A1) in view of Chi et al (US 2012/0054167 A1), and further in view of Bertolo et al (US 2019/0065044 A1).
As to claims 6 and 16, Ben-Tzur teaches in response to receiving the search request being a search keyword, acquiring the card data that comprises the first search result corresponding to the search keyword (Figure 1 shows a mobile device displaying two application cards based on the search “Pixel Movie”.); in response to receiving the search request (Ben-Tzur discloses the search server determines search results in response to the search query.  The search server then requests a card template that is used to display the search results in the form of an application card. See [0021] and [0028]-[0032]); and displaying the card data (Ben-Tzur discloses displaying search results in the form of an application card in [0021] and Figure 1).
NOTE: Chi in Figures 13 and 14 show quick app search interface in a separate smaller location which allows the user to search within the quick application, such as Netflix or MovieTickets.com
Ben-Tzur and Chi both fail to explicitly recite the search request comprises a user identifier for logging into the first application.
However, Bertolo teaches the search request comprises a user identifier for logging into the first application (see [0041] and [0042]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Ben-Tzur and Chi to incorporate the user authentication with search requests of Bertolo for the purpose of increasing the availability of user information between applications (see Bertolo [0001]-[0003]).
As to claims 7 and 17, Ben-Tzur further teaches wherein in response to receiving the search request in the first application, sending the search request to the second application comprises: in response to receiving the search request in the first application, determining the second application (Ben-Tzur discloses that a mobile computing device, containing various applications (first application) (see [0024]), sends a search query to a search server (second application). See [0021] and [0024]).
Ben-Tzur fails to explicitly recite the search request is associated with the search keyword.
However, Chi teaches a search request is associated with the search keyword (see Figures 13 and 14).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Ben-Tzur to incorporate the quick application search ability of Chi for the purpose of provide a one-stop search experience without making user navigate to multiple search sites (see Chi [0003]).
Allowable Subject Matter
Claims 8-10 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for the allowance of claims 8 and 18 is the inclusion of limitation(s) “in response to receiving the search request in the first application, obtaining a second search result based on the search request; and performing rendering based on the second search result to obtain a third search result interface, and displaying the third search result interface; wherein displaying the card data comprises: performing, in the second application, the rendering based on the card data to obtain a fourth search result interface; and in response to the third search result interface being in a displayed state, displaying the fourth search result interface”, which is not found in the cited prior art.  The closest possible prior art in this case is Ben-Tzur (US 2017/0097926 A1), which teaches a template data store that stores card templates for application cards and a processing device configured to: receive a card request having information that indicates an application and a particular state of the application; identify the application and the particular state of the application indicated in the request; query the template data store for card templates that correspond with the application and the particular state of the application indicated in the request; in response to the query, receive a card template that corresponds with the particular state of the application indicated in the request; determine a color scheme associated with the application indicated in the request; apply the color scheme associated with the application to the card template; generate a data container that represents a card object, the card object including information regarding the card template; and transmit the card object via the network communication device.
Claims 9-10 and 19 depend from claims 8 and 18 and are allowable for the same reasons as set forth above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1.	Kim et al (US 2022/0092969 A1) - Methods and systems for a keyword search using a messenger service may be provided. A keyword search method may provide a search result to users based on instant messages transmitted and received through a messenger service.
2.	Razallian et al (US 2019/0317941 A1) - A user device includes a processing unit that executes a search application. Executing the search application causes the processing unit to receive a user search query, send the user search query to a plurality of target applications, and receive a set of search results from each of the target applications. Each search result includes application state access data configured to access an application state of the target application associated with the search result. Executing the search application causes the processing unit to rank the search results, display the ranked search results, and detect user selection of one of the displayed search results. Additionally, executing the search application causes the processing unit to send the application state access data associated with the selected search result to the target application associated with the selected search result and display the application state accessed using the application state access data.
3.	Song et al (US 2019/0251125 A1) - Provided is a query recommendation method and system using a search context. A recommendation query providing method may include generating candidate queries to be recommended to a user based on a search context including a query history associated with the user and a search result provided for each query; performing clustering of the candidate query based on a similarity between candidate queries; and providing an electronic device of the user with a final candidate query selected from each cluster of candidate queries as a recommendation query.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/JARED M BIBBEE/          Primary Examiner, Art Unit 2161